Dumartrait, J.
This action is based upon an unconditional, obligation, in the forra of a promissory note, executed by the defendant, and payable to the order of the plaintiffs.
Defendant, by way of defense; pleads that the note sued on, was given plaintiffs with the understanding that the same should be subject to a future settlement between them, he, defendant, having assumed to pay a certain indebtedness of Hine & Co. to plaintiffs, and having moreover certain claims against plaintiffs, growing out of certain transactions as their agent, in selling and disposing of plows for their manufactory, for commissions for collecting certain debts due them, etc. The claim of defendant is set up in the form of a plea in reconvention, which he claims he has a right to urge under Article 375 of the Code ot Practice.
The plaintiffs being non-residents, we concede to the defendant his right to set up a reconventional demand under said Article cited.
The question, however, to be determined in this case is as to the correctness of the ruling of the Judge a quo, in refusing to admit parol evidence to “change, vary or alter the terms of a written agreementthese are the words of the bill of exception before us, as to the ruling of the court. ,
We consider the ruling correct, as no evidence is allowable to prove the validity of an unliquidated claim as against a liquidated and absolute obligation to pay unconditionally, as represented by the note sued on m this instance.
Judgment affirmed.